Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 16th April 1781.
                        
                        I was last night honored with a letter from your Excellency bearing date the 7th instant, which I presume
                            must have been a mistake, as you acknowledge the receipt of mine of the 6th.
                        The intelligence communicated in mine of the 10th respecting a further embarkation from New York is confirmed
                            by a variety of accounts. The number or exact destination is not yet ascertained, but all agree that it is to some part of
                            the southward, and that Sir Henry Clinton is to command. I am also advised that the British Fleet has arrived at the
                            Hook—whether all or only part of the ships are there I cannot yet tell, but the moment I receive more particular
                            intelligences they shall be transmitted to your Excellency.
                        The preparations you are making will not only serve to give the enemy jealousies, but they will put you in
                            readiness to move this way, should circumstances require it—Your Excellency may be assured of having all possible previous
                            notice should the measure become necessary.
                        I inclose you a New York Gazette which has one paragraph which makes me uneasy, it is that which speaks of a
                            French Convoy being intercepted in the Bay of Biscay. I have the honor to be with sincere Regard Your Excellency’s Most
                            obt and hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I beg leave to recommend the enclosed for Colo. Laurens to your Excellency’s care. If the
                                transports should have sailed, you will be pleased to send it by the next oppertunity.
                        
                    